Citation Nr: 1752752	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from September 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO), which denied entitlement to service connection for bilateral hearing loss and PTSD.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal was previously before the Board in January 2017, and the claims were remanded for further development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the February 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Within the January 2017 Board remand, the Veteran's claim of entitlement to service connection for PTSD was re-characterized as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to consider all of the Veteran's current psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

2.  An in-service stressor sufficient to cause PTSD has not been verified.

3.  The Veteran does not have a diagnosis of PTSD related to an identified in-service stressor.

4.  Diagnosed major depressive disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, is denied.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in August 2010 which met the VCAA notice requirements with respect to service connection for bilateral hearing loss and PTSD.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, lay statements, VA treatment records, hearing testimony, and VA examinations.  Additionally, the Board notes that within an April 2016 videoconference hearing, the Veteran testified that he had several hearing tests conducted at VA medical treatment centers, which were not located within the record.  A January 2017 Board remand specifically requested for updated VA treatment records to be associated with the claims file, to include any records of hearing test results.  On remand, the RO obtained all existing treatment records from identified VA treatment centers, which substantially complied with the January 2017 Board remand directives.   See Dyment, 13 Vet. App. at 146-47.

VA examinations were provided in April 2011 and April 2017 to address service connection for bilateral hearing loss and an acquired psychiatric disorder, to include PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385  does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

In this case, sensorineural hearing loss is a chronic disease; however, PTSD is not; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the hearing loss claim but not the PTSD claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.304(f) (2016).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2016).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329   (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3) (2016). 

Additionally, under 38 C.F.R. § 3.304 (f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id.; Patton v. West, 12 Vet. App. 272, 278   (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis: Bilateral Hearing Loss

The Veteran contends that bilateral hearing loss is related to noise exposure in service while loading guns with shells, and during ship maintenance, and contends that hearing loss had its onset in service.  After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosed bilateral hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385 (2016).

On the authorized audiological evaluation during an April 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
20
15
20
20
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The April 2011 VA examination audiological evaluation shows that pure tone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies, and speech recognition scores were not less than 94 percent at any point during the appeal period.  Therefore, the Veteran does not have impaired bilateral hearing for VA purposes; as such, the Board finds that the Veteran does not have a current bilateral hearing loss disability.  38 C.F.R. § 3.385 (2016).

The Veteran is competent to describe events that occurred during military service such as acoustic trauma and any symptomatology regarding his perceived hearing difficulties.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Veteran is not competent to provide a current medical diagnosis of hearing loss, as such requires medical testing and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes that while the Veteran testified that he had multiple hearing tests conducted by VA medical centers within an April 2016 videoconference hearing, updated VA treatment records dated April 2005 to July 2017 were obtained from identified VA medical centers pursuant to the January 2017 Board remand which do not contain hearing test results in pure tone thresholds.  The most probative evidence regarding the nature of any hearing condition, therefore, is the April 2011 VA audiological testing results conducted by a qualified medical professional, who recorded pure tone thresholds necessary to determine whether the Veteran has a hearing disability for VA purposes.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  Because the Veteran does not have currently diagnosed bilateral hearing loss "disability" under 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §3.102 (2016).



Service Connection Analysis: Acquired Psychiatric Disorder

The Veteran contends that acquired psychiatric disorders, to include PTSD, are related to service, specifically to racial tensions and attacks by white sailors during his time in the Navy.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the identified stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

Based upon review of the lay and medical evidence of record, the Board initially finds that the reported stressor involving an in-service assault has not been corroborated by service records or other credible supporting evidence.  The Veteran submitted a September 2010 statement indicating that he was forced to live with severe racial pressure and attacks by whites while stationed on the U.S.S. Fort Fisher.  Additionally, the Veteran testified within an April 2016 videoconference hearing that he got into a fight in service after being called a racial slur, which resulted in a captain's mast.  While military personnel records confirm non-judicial punishment on the U.S.S. Fort Fisher in September 1976, the record does not indicate that the nature of the offense was due to a fight.  Service treatment records do not show treatment for injuries related to a fight in-service.  While the Veteran is competent to report his in-service stressor, the Board finds that his claimed stressor must be corroborated by evidence other than his own testimony.  38 C.F.R. § 3.304(f) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Because the Veteran's stressor is inconsistent with the evidence in his service records, the Board finds that the Veteran's in-service stressor has not been verified.

Additionally, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosis of PTSD related to the reported in-service stressor.  Service treatment records do not show complaints, treatment or a diagnosis of PTSD.

An April 2011 VA psychiatric examination shows the Veteran was administered a battery of psychometric tests to assess psychopathology and specific symptoms of PTSD.  The VA psychologist opined that testing results showed malingering, and diagnosed the Veteran with alcohol dependence, marijuana dependence and cocaine dependence with personality disorder NOS.

VA treatment records from February 2012 show the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood in the context of financial obligations, tobacco use, and alcohol abuse.  A February 2013 note from a research study, entered by a VA nurse, shows that screening indicated severe depression, severe anxiety, severe PTSD, and no panic disorder.  In March 2016, the Veteran was diagnosed with depressive disorder by a VA psychologist.

An April 2017 VA authorized psychiatric examination, the Veteran was diagnosed with major depressive disorder and the VA authorized psychologist opined that the Veteran's disorder was less likely than not incurred in or caused by service.  The psychologist indicated that service treatment records do not include reports of mental health issues during service and that there were not consistent reports of ongoing mental health issues since service.  The VA authorized psychologist noted that the Veteran faced a lot of racial discrimination while on active duty, however, from service separation to present, for over 40 years, other factors such as financial problems, failed marriages, back child support, and homelessness were contributors to his depression.

Based on the evidence discussed above, the Board finds that the Veteran does not have a diagnosis of PTSD, and an April 2017 VA examiner, opined that currently diagnosed major depressive disorder was less likely than not related to service.  While VA treatment records show a positive PTSD screen, the Board finds that such a diagnosis was not rendered by a VA psychiatrist or psychologist, and the examining VA nurse did not have the benefit of a review of the Veteran's claims file or an otherwise thorough and accurate history upon which to base the purported opinion.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described).  The Board finds that the April 2011 and April 2017 VA medical examiners have provided more probative evidence with regard to whether the Veteran has currently diagnosed PTSD or other acquired psychiatric disorders related to service, as the medical opinions were based on a more factually accurate premise derived from a review of the entire record, thorough interviews of the Veteran, extensive psychiatric evaluations, and objective psychometric testing.  The competent, credible, and probative evidence of record does not otherwise show a
diagnosis of PTSD related to a verified in-service stressor, or relate a current diagnosis of major depressive disorder, or other acquired psychiatric disorder, to service.

Insomuch as the Veteran has been diagnosed with alcohol and multiple drug dependencies in remission, direct service connection for disability resulting from a veteran's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.   See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Thus, the Board finds that service connection is not warranted for the diagnosed substance abuse disorders.

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, there is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


